Title: June 28 Monday.
From: Adams, John
To: 


       We have been favoured, in our Voyage hitherto, beyond my utmost Expectations. We have enjoyed a Succession of favourable Winds and Weather, from the Time of our leaving L’orient to this Moment.
       The Discipline, on Board this Ship, is a constant Subject of Speculation to me. I have seen no Punishments inflicted, no Blows struck, nor heard scarcely an Angry Word spoken, from the Captain to any of his officers, or from any of the officers to the Men. They live together in greater Intimacy and Familiarity than any Family I ever saw. The Galliard or Quarter Deck, seems to be as open to the foremast Men as the Captain. Captain, all other Officers, the Ambassador, his Train, Common Sailors, and domestic Servants are all walking upon Deck, and sitting round upon Seats on it, upon a footing of perfect Equality that is not seen in one of our Country Town Meetings in America. I never saw so much Equality and Levelling in any Society, whatever. Strange Contrast to a British, or even an American Frigate. Landais is a great Mogul, in Comparison of Chevan.
       One of the Officers have favoured me with the following
       
     Etat Major, De la Fregate du Roy la Sensible.
     Messieurs
     
      Bidè de Chavaigne, Capitaine de Vaisseaux Commandant la Fregate.
     
     
      Le Chevalier de Goabriant Goësbriand, Enseigne de Vaisseaux
      Lieutenant de Fregate pour la Campagne.
     
     
      Le Chevalier D’Arriardant.
      idem
     
     
      Le Chevalier de Pincaire.
      idem
     
     
         Du Breville.
      idem
     
    
   
     Garde la Marine
     Messieurs
     
      Le Chevalier de Guerivierre.
      
     
     
      La Roche de St. Andrè.
      
     
     
         Bergèrac Chirurgien Major.
      
     
     
      Le Pere Usem Capucin et Aumonier.
      
     
    
     The Diversions on Board the Ship are very curious. The Officers and Men sing and dance in a Ring round the Capstain, on the Quarter deck, in fine Weather. The Men are in Parties at Cards in all Parts of the Ship.
       